Citation Nr: 1542368	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for kidney cancer.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hernia, claimed as secondary to kidney cancer.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hives.

4.  Entitlement to service connection for hives.

5.  Entitlement to service connection for diabetes mellitus, type II.

6.  Entitlement to service connection for esophageal carcinoma.

7.  Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD) .

8.  Entitlement to an initial rating in excess of 10 percent for eczema.

9.  Entitlement to an effective date earlier than July 27, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).

10.  Entitlement to an effective date earlier than May 22, 2012, for the award of a 10 percent rating for eczema.

11.  Entitlement to an effective date earlier than August 1, 2010 for the award of dependent benefits.

12.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

13.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to January 1968.  The Veteran filed claims in July 2010, October 2010, and May 2012 and he died in May 2013.  The appellant is the Veteran's surviving spouse; she has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2011 and February 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In July 2013, the appellant filed an application for dependency and indemnity compensation (DIC), death pension, and accrued benefits.  The February 2014 decision denied entitlement to service connection for the cause of the Veteran's death and accrued benefits for hives, esophageal cancer, and TDIU.  The appellant filed a notice of disagreement (NOD) with this determination and the St. Paul Pension Center issued a statement of the case (SOC) in June 2014.  The appellant perfected her appeal in August 2014. 

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were recently promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As noted above, in this case, the Veteran died in May 2013.  As his death occurred after October 10, 2008, the Board finds that the provisions pertaining to substitution are applicable. 

The Veteran in this case had filed a claim to reopen a previously-denied claim of entitlement to service connection for hives and claims of entitlement to service connection for esophageal cancer and a TDIU, which had not yet been adjudicated at the time of his death.  Under the newly promulgated regulations pertaining to substitute claimants, this satisfies the requirement of a pending claim.  38 C.F.R. § 3.1010(g) (2015) ("A claim is considered to be pending if the claimant had filed the claim with an agency of original jurisdiction but dies before the agency of original jurisdiction makes a decision on the claim.").  Additionally, because the appellant had filed an appeal for DIC, death pension, and accrued benefits pending before the Board at the time the new regulations were promulgated on October 6, 2014, she is considered to have timely made a request for substitution.  Id.  § 3.1010(c)(2) ("In lieu of a specific request to substitute, a claim for accrued benefits, survivors pension, or dependency and indemnity compensation . . . is deemed to include a request to substitute if a claim . . . or an appeal of a decision with respect to such a claim, was pending before the [AOJ] or the [Board] when the claimant died."). 

In May 2015, the appellant testified at a videoconference hearing held before the undersigned.  A transcript of the hearing is of record.

The issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for kidney cancer and hives, entitlement to service connection for diabetes mellitus, esophageal carcinoma, hypertension, hives, increased rating for eczema, the cause of the Veteran's death, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2004 and June 2004, the RO denied service connection for hives on the basis that there was no evidence showing that the that the claimed nervous condition was related to service or that hives were incurred in or aggravated by military service.  The Veteran received notice of the decision but did not disagree and the June 2004 decision became final.

2.  Evidence received since the June 2004 rating decision includes clinical records showing that the Veteran has hives reportedly related to his service-connected PTSD.

3.  In February 2004, June 2004 and September 2006, the RO denied service connection for PTSD on the basis that there was no evidence showing a credible in-service stressor or that PTSD was incurred in or aggravated by military service.  The Veteran received notice of the decision but did not disagree and the September 2006 decision became final.

4.  The RO received another claim from the Veteran for entitlement to service connection for PTSD on July 27, 2010. 

5.  There was no communication from the Veteran or his representative that may be construed as a claim for service connection for PTSD after the September 2006 rating decision and prior to July 27, 2010.

6.  The Veteran failed to establish an error of fact or law in the prior February 2004 or September 2006 rating decisions that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

7.  The July 2010 claim to reopen entitlement to service connection for PTSD was received within one year of the amendment of 38 C.F.R. § 3.304(d), which has been interpreted as a liberalizing law, and the claim met all eligibility criteria for the liberalized benefit on the effective date of the amendment. 

8.  For the entire increased rating period, the Veteran's eczema involved at least 5 percent, but less than 20 percent; the Veteran's eczema did not involve 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, nor was systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during a 12-month period.

9.  The Veteran that had been awarded disability benefits at a combined rating of 30 percent, effective July 13, 2010. 


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the Veteran's claim for service connection for hives is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The February 2004 rating decision that denied service connection for PTSD does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5101, 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).  

3.  The September 2006 rating decision that denied service connection for PTSD does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5101, 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).  

4.  The criteria for an effective date of July 13, 2010, but no earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.157, 3.400 (2015). 

5.  The criteria for an effective date of July 27, 2010, but no earlier, for the award of a 10 percent rating for eczema have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

6.  The criteria for entitlement to an effective date prior to August 1, 2010, for the award of additional compensation for a dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.340, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In this decision, the Board grants the Veteran's claim to reopen the claim of entitlement to service connection for hives and grants an effective date of July 27, 2010 for the 10 percent rating assigned to the service-connected eczema.  As such, no discussion of VA's duty to notify and to assist is necessary regarding those claims. 

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated August 2010.  With respect to the Veteran's assertion that he is entitled to an earlier effective date, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream issues, such as the effective date, is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, the August 2010 notice letter included details pertinent to assignment of an effective date and increased rating.

In regards to the Veteran's CUE claim, the duty to notify and assist under the VCAA is not applicable to this issue as a matter of law.  The Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions. See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that duty to notify and assist does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter). See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

With respect to the Veteran's claim for an earlier effective date, he is challenging the effective date assigned following the June 2011 rating decision that granted entitlement to PTSD.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Thus, VA has satisfied its obligation to notify.

Additionally, the appellant has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date for the award of entitlement to PTSD or for dependent benefits.  All of the pertinent information is of record.  As such, the Board finds VA's duty to assist in this case has been met.  Based on the foregoing, there is no prejudice to the Veteran in proceeding to consider his claim for this benefit. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the appellant.  All known and available records relevant to the issues decided herein have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  Service treatment records, VA and private treatment records, Social Security Administration records, and lay statements from the Veteran and appellant have been obtained.

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claims, including by submission of statements and arguments presented by her representative.  The appellant also appeared at a videoconference hearing before the undersigned Veterans Law Judge in May 2015 in support of the claims.  During the May 2015 Board hearing, the Veterans Law Judge set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through her testimony and questioning by her representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims. As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.  

The Board finds that VA has substantially complied with the notice and assistance requirements and the appellant shall not be prejudiced by a decision on the claims decided herein at this time.





New and material evidence

Legal Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In February 2004, the RO denied the claim of service connection for hives, claimed as secondary to bipolar disorder.  In June 2004, the RO again denied the claim of service connection for hives, claimed as secondary to bipolar disorder, and that decision became final.  At that time, the evidence failed to show that bipolar disorder, claimed as a nervous disorder, was related to service or that hives was incurred in or aggravated by military service.  There was no evidence received within one year and the decision became final.

The Veteran has submitted several items of evidence since the previous June 2004 adverse decision, including a March 2012 independent medical examination report.  According to the March 2012 independent medical examination report, the diagnoses listed included urticaria with angioneurotic edema.  The examiner further stated that the Veteran's service-connected PTSD and stress hormones caused urticaria with an angioneurotic edema reaction which was reported to have continued through the rest of the Veteran's life.  

Reviewing the evidence in its entirety, there is a sufficient evidentiary basis to reopen the Veteran's claim.  The newly-received medical records show that the Veteran's has urticaria with angioneurotic reaction which is claimed to be related to his service-connected PTSD.  Thus, evidence submitted since the RO's June 2004 decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's June 2004 decision, and reopening the claim of service connection for hives, claimed as secondary to the service-connected PTSD, is warranted.  

Clear and Unmistakable Error (CUE)

During the current appeal on the issue of entitlement to an earlier effective date for the Veteran's service-connected PTSD, the Veteran subsequently attempted to raise the ancillary allegations of CUE in the February 2004 and September 2006 denials.  As a preliminary step in considering the Veteran's earlier effective date, the Board will address the inextricably intertwined matter of CUE in the February 2004 and September 2006 decisions that has been raised.  The record does not demonstrate that the Veteran has initiated such a motion for CUE regarding the June 2004 rating decision.

Legal Criteria

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2015).

The Court has established a three-prong test defining CUE.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

In order for a claimant to successfully establish a valid claim of clear and unmistakable error in a final decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error which, if true, would be clearly and unmistakably erroneous on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error. Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo v. Brown, 6 Vet. App. 40 (1993).  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  

It is also noted that in 2004, applicable law, just as it does now, essentially provided that service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014).

Analysis

The record reflects that the Veteran filed a claim for service connection for PTSD in October 2003.  In February 2004, the RO denied service connection for PTSD.  The RO considered the Veteran's service treatment records, military personnel records, private medical reports, and the Veteran's lay statements.  The Veteran filed a claim to reopen the previously denied claim for service connection for PTSD, and in September 2006, the RO determined that no new and material evidence had been submitted in order to reopen the claim.  This claim was properly adjudicated, notice was shortly thereafter issued to the Veteran, and as the Veteran did not appeal, the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

The Veteran's contentions as to CUE are set forth in the February 2012 and March 2012 statements submitted by the representative.  In part, it was argued that the RO failed to apply the Veteran's presumption of soundness in the original denial.  

The Board has carefully considered the Veteran's contentions.  The Board finds that the February 2004 and June 2006 rating decision do not contain clear and unmistakable error.  The February 2004 rating decision found that the available evidence was insufficient to confirm that the Veteran actually engaged in combat or was a prisoner of war.  The rating decision notes the evidence considered include the service treatment records and post-service medical records.  The RO also determined that that Veteran had not provided credible evidence of an in-service stressor.  The evidence at that time did not show a confirmed diagnosis of PTSD which would permit a finding of service connection, because there was no link established by medical evidence between the current symptoms and an in-service stressor.  The RO also determined that although the records from the Oklahoma Department of Corrections show diagnoses of bipolar disorder and PTSD by the Veteran's history, the medical evidence did not establish that a nervous condition or bipolar disorder was caused by military service or that a preexisting mental disorder was aggravated during military service.  The RO indicated that the evidence considered includes a U.S. Navy Medical Board report which found that the Veteran suffered from depressive reaction, psychoneurotic that existed prior to service.  Thus, the analysis in February 2004 rating decision was entirely appropriate and consistent with the law as then in effect.  Therefore, there is no undebatable error here, as would be necessary for a finding of CUE.

According to a March 2012 statement, the Veteran's representative also alleged CUE in the February 2004 and September 2006 rating decisions on the basis that the RO failed to consider all legal theories, namely that the RO failed to consider any and all mental illnesses that may have been affecting the Veteran.  However, in the February 2004 rating decision, the RO separately denied service connection for bipolar disorder, claimed as a nervous disorder.  The United States Court of Appeals for Veterans Claims (Court) had found in a 2009 decision that a claim for PTSD would encompass any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  However, the Board notes that the Court's Clemons decision was published after the September 2006 decision.  By controlling regulation, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).  Per the Court in Jordan v. Principi, 17 Vet. App. 261, 268 (2003), new interpretations of a statute can only retroactively effect decisions still open on direct review, not those decisions that are final.  See, e.g., Harper v. Virginia Dep't of Taxation, 509 U.S. 86, 97 (1993). 

In this case, the September 2006 decision was not appealed and it became final prior to the issuance of the Clemons decision.  As such, the Board cannot find that the law in effect in February 2004 or September 2006 was incorrectly applied or interpreted.

Moreover, even if the Board were to consider retroactive application of Clemons, the Board notes that at the time of the February 2004 and September 2006 decisions, the evidence did not show that the Veteran's bipolar disorder was incurred in service and did not show any verified in-service stressor or a valid diagnosis of PTSD subsequent to service.  Further, neither the Veteran nor the appellant have identified an error that would have manifestly changed the outcome at the time the decision was made.  Based on the record and law that existed at the time of the February 2004 and June 2006 adjudication, the Board cannot find that the February 2004 or June 2006 rating decisions contained CUE in denying service connection for PTSD.

In order to find CUE here, the evidence must be such that a reasonable person could only conclude that the Veteran had a verified stressor related to a diagnosis of PTSD meeting the relevant diagnostic criteria at that time.  The fact that PTSD was not shown at that time but subsequently diagnosed would not constitute CUE.  A medical error cannot constitute CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see also Shockley v. West, 11 Vet. App. 208 (1998).  Further, the Board observes that in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit held that a breach of a duty to assist cannot constitute CUE.  

For the foregoing reasons, the Board finds that the February 2004 and June 2006 rating decisions were reasonably supported by the evidence of record and correctly applied the laws and regulations then in effect such that the decisions made were not clearly and unmistakably erroneous and revision or reversal is not warranted.  

Earlier effective date for the grant of service connection for PTSD

Having addressed the Veteran's CUE contentions, the Board now turns to the matter of the Veteran's earlier effective date claim.  The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for his PTSD.

Legal Criteria

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r).  Where compensation is awarded pursuant to a liberalizing law, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or regulation.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2015).  If a claim is reviewed at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the liberalized law provided the claimant met all eligibility criteria on the effective date of the liberalizing law and such eligibility existed continuously from that date to the date of claim.  38 C.F.R. § 3.114(a).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date. Id. at 200. 

Analysis

In October 2003, the Veteran filed a claim of service connection for PTSD.  The RO issued a rating decision that denied service connection for PTSD in February 2004 and provided the Veteran notice of his appellate rights.  In a March 2004 statement the Veteran requested to reopen his claim.  Thereafter, the RO issued a rating decision that denied service connection for PTSD in June 2004 and provided the Veteran notice of his appellate rights.  In a May 2006 statement, the Veteran requested to reopen his claim.  Thereafter, in September 2006 the RO issued a rating decision that denied service connection for PTSD and provided the Veteran notice of his appellate rights.  The Veteran did not submit any records within one year or appeal the September 2006 rating decision.  Thus, the September 2006 rating decision is final.

The Veteran filed a claim to reopen his claim for service connection for PTSD in July 2010.

The Veteran contended that the effective date should be the date of receipt of the service connection claim in 1999.  See February 2012 statement.  The only disability listed in the 1999 claim is kidney cancer.  Although the Veteran initially claimed service connection for PTSD in October 2003, that claim was denied in an February 2004 rating decision.  Attempts to reopen the claim for PTSD were denied in June 2004 and September 2006.  A review of the evidence indicates that, following the September 2006 rating decision and prior to July 27, 2010, (the date of receipt of the reopened claim at the RO), the Veteran did not submit any communication indicative of intent to apply for service connection which could constitute a pending claim or any other submission during the relevant period that contained new and material evidence relevant to a pending claim.  See 38 C.F.R. §§ 3.155, 3.156(b); 3.157(b).  Hence, there was no pending claim for PTSD prior to July 27, 2010, pursuant to which benefits could be granted. 

As noted above, an effective date earlier than the date of claim may be granted effective the date of a liberalizing law if the claim was filed within one year of the change in law.  See 38 C.F.R. § 3.114.  The evidence demonstrates that the Veteran's claim was received within one year of the amendment of 38 C.F.R. § 3.304(f), which has been interpreted as a liberalizing law.  The Veteran's claim met all of the eligibility criteria for the liberalized benefit as of the effective date of the liberalizing law.  See February 2006 VA treatment record (PTSD was diagnosed) and October 2010 VA examination report (examiner determined that PTSD was diagnosed based on a stressor of fear of hostile military activity).  Thus, the Board finds an effective date of July 13, 2010, the effective date of the amendment of 38 C.F.R. § 3.304(f), is warranted.  

Effective date earlier than May 22, 2012, for the award of a 10 percent rating for eczema

The Veteran seeks an effective date prior to May 22, 2012 for the assignment of a 10 percent evaluation for eczema.  

Legal Criteria

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof." 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1). 

Analysis

The Veteran was granted service connection for eczema in a June 2011 rating decision and assigned an initial noncompensable rating, effective from July 27, 2010.  In September 2011, the Veteran submitted a VA Form 21-4138 indicating he disagreed with the decision regarding sores on his body.  In a June 2012 rating decision, the RO assigned a rating of 10 percent, effective from May 22, 2012.  The Veteran asserted that the effective date of the 10 percent rating should be from July 27, 2010, the date of the reopened claim for service connection.  For the reasons explained below, the Board finds that a 10 percent disability evaluation for the Veteran's service connected eczema is warranted from July 27, 2010, and no earlier. 

Having determined that July 27, 2010, is the date of receipt of claim for purposes of assigning an effective date, the Board must review all the evidence of record from the preceding year to determine whether it is factually ascertainable that an increase in the Veteran's eczema had occurred pursuant to 38 C.F.R. § 3.400(o)(2).  

Eczema is rated under Code 7806, which provides ratings for skin conditions anywhere on the body.  Dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and requires no more than topical therapy is required during the past 12-month period is rated 0 percent disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy is required for a total duration of six weeks or more, but not constantly, during the past 12-month period is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy is required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.  

At the January 19, 2011 VA examination, the Veteran reported symptoms of itchy blisters on his hands, and sometimes feet, since he left the military.  He indicated the condition is active for 2 or 3 weeks, then goes away, and then the cycle repeats, with the condition being more active in the summer.  At that time, the examiner reported that the condition occurs on less than 1 percent of the exposed areas affected and less than 1 percent of the entire body.  There was no scarring, disfigurement, ulceration, exfoliation, crusting, acne, chloracne, or effect on occupational functioning.  The examiner diagnosed dyshidrotic eczema and stated the condition is likely related to the episodes which began in service, as eczema tends to come and go over a lifetime, and there is evidence of the condition during service.  

In a May 2012 VA examination, a diagnosis of dermatitis/eczema was noted.
There was no scarring or disfigurement of the head, face or neck and the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  Examination revealed the eczema was visible on 5 percent to less than 20 percent of total body area and not shown to be in exposed body area.  Upon review of all the evidence, both lay and medical, for the entire period, given the cyclical nature of the Veteran's eczema, the skin disability should be rated on the basis of how the skin disorder is at its worst, that is, during flare-ups, and is rated on the basis of all the body coverage as reported in the May 2012 VA examination report. 

Thus, a 10 percent rating is warranted beginning July 27, 2010.  Notably, the cyclical constancy of the condition, as discussed repeatedly by doctors, warrants a finding that the 10 percent rating is warranted throughout the entire period on appeal.  Accordingly, entitlement to an effective date of July 27, 2010 for a 10 percent evaluation for eczema is granted.

Earlier effective date for dependent benefits

Legal Criteria

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating. 38 U.S.C.A. § 5110(f). 

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

Any person who applies for any VA compensation or pension benefit shall furnish VA with the Social Security number of any dependent upon whom the application is based.  VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number.  The application may be reconsidered if the Veteran subsequently furnishes VA with the Social Security number.  See 38 U.S.C.A. § 5101(c) (West 2014).

Analysis

By way of background, the Veteran filed a claim for service connection for multiple disabilities in July 2010.  In the June 2011 rating decisions, the RO awarded service connection for multiple disabilities and assigned an initial combined rating of 30 percent, effective from July 27, 2010.  As determined above, the Board finds that the effective date for service connection for PTSD is July 13, 2010.  The Veteran completed a VA Form 21-686c Declaration of Status of Dependents and provided his martial history in July 2011.  In an August 2011 letter to the Veteran, the RO acknowledged that the Veteran was married.  According to an August 2011 VETSNET Compensation and Pension Award statement, the Veteran's spouse was listed as a dependent effective August 1, 2010.  

Regarding the four possible effective dates delineated in 38 C.F.R. § 3.401(b), the date the Veteran's claim for additional compensation for a dependent spouse was received by the RO was June 13, 2011.  38 C.F.R. § 3.401(b)(1)(ii).  The date that dependency arose was June 26, 2010, i.e., the date that the Veteran married R. M.  38 C.F.R. § 3.401(b)(2).  The effective date when the Veteran's combined rating was increased to at least 30 percent was July 13, 2010. 38 C.F.R. § 3.401 (b)(3).  Finally, pursuant to 38 C.F.R. § 3.31, the date of the Veteran's award for additional compensation for his wife as a dependent is August 1, 2010. 38 C.F.R. § 3.401(b)(4).  As the law instructs that the effective date for additional compensation for a dependent spouse is the latest of the four aforementioned dates, the correct effective date for the Veteran is August 1, 2010. 

The Veteran asserted that an earlier effective date is warranted for the award of dependent compensation for his wife.  The Veteran first became eligible for dependency benefits on July 13, 2010, the date that he was assigned a combined disability rating of 30 percent.  Given that the Veteran was not entitled to compensation payments prior to August 1, 2010, an effective date earlier that August 1, 2010 cannot be shown for dependent compensation.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the claim of service connection for hives is reopened.

Having found that that the February 2004 rating decision that denied entitlement to service connection for PTSD was not clearly and unmistakably erroneous, the decision cannot be revised or reversed based upon CUE, and the appeal is denied.

Having found that that the September 2006 rating decision that denied entitlement to service connection for PTSD was not clearly and unmistakably erroneous, the decision cannot be revised or reversed based upon CUE, and the appeal is denied

Entitlement to an effective date of July 13, 2010 for the grant of service connection for PTSD is granted.

Entitlement to an effective date of July 27, 2010 for the award of a 10 percent rating for eczema is granted.

Entitlement to an effective date earlier than August 1, 2010 for the award of dependent benefits for the Veteran's spouse is denied.


REMAND

Kidney Cancer, Hernia, Diabetes Mellitus, Esophageal Carcinoma

The Veteran contends that the claimed kidney cancer, diabetes mellitus type II, and esophageal carcinoma are due to exposure to herbicides during his service in the Republic of Vietnam.  Veterans who have qualifying service are presumed to have such exposure, and, once such exposure is established, certain diseases (including diabetes mellitus type II) are presumptively service connected.  Under the governing regulations, qualifying service includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam (e.g., its inland waterways).  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

According to a December 2003 statement, the Veteran claimed that Agent Orange was sprayed on the coastal areas that his ship was patrolling.  In a November 2010 statement, the Veteran indicated that he was in Da Nang and picked up pilots in the DMZ zone on one occasion.  Service records reflect that the Veteran served aboard the USS BLUE.  VA records confirm that the USS BLUE was anchored in Da Nang Harbor on April 21, 1968, with crewmembers going ashore for a picnic.  However, service personnel records indicate that the Veteran served aboard the USS Blue in 1967 and separated from service in January 1968.  

A December 2010 response from the Personnel Information Exchange System (PIES) confirmed that the Veteran served aboard the USS BLUE "in the official waters of the Republic of Vietnam" on several occasions in 1967.  However, the PIES response indicated that there was no conclusive proof that the Veteran had "in-country service."  While there is indication that the ship on which the Veteran served was stationed in harbors and locations off the Vietnamese coastline, there is no official documentation that the vessel docked during the Veteran's service.  

Until recently, VA had interpreted locations such as Da Nang harbor as offshore locations not qualifying as an "inland waterway," and therefore not warranting a presumption of herbicide exposure.  However, a recent ruling by the United States Court of Appeals for Veterans Claims (Court) found that such interpretation was inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  Namely, the Court found that, although the presumption of exposure is purportedly applied where there is evidence of herbicide spraying, the interpretation regarding service in areas such as Da Nang harbor was based primarily on geographical characteristics (i.e., depth and ease of entry) rather than any evidence of spraying.  Notably, it indicated that there was no indication that VA made a fact-based assessment regarding the probability of exposure in Da Nang harbor from aerial spraying.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  

In light of the above, the Board finds that these matters require additional development and readjudication with consideration of the ruling in Gray and any new policy guidance regarding the treatment of offshore locations in relation to the presumption of herbicide exposure.  

Hypertension

In a March 2012 statement, the private clinician indicated that the Veteran's hypertension is secondary to his service-connected PTSD, or in the alternative directly related to service.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The private clinician did not provide any objective data to support aggravation.  The Board finds that a VA supplemental opinion is necessary in order to specifically address whether the diagnosed hypertension was caused or aggravated by the service-connected PSTD as claimed in the March 2012 statement.  Moreover, this may have an impact on the claim for service connection for the cause of the Veteran's death, and, therefore, is inextricably intertwined with that issue, and must be considered in the first instance prior to a decision on the cause of death issue. 


Eczema and hives

Regarding the claim for an increased rating for the service-connected eczema, further opinion is necessary to determine whether the Veteran's claimed hives is part and parcel of the service-connected eczema.  Although the Veteran was afforded a VA examination in January 2011, it is unclear whether this VA examiner considered the Veteran's complaints regarding hives. 

Additionally, regarding the claim for a skin condition other than the service-connected eczema, the record reflects diagnoses of hives, also referred to as urticaria and angioneurotic edema.  The Veteran has asserted the presence of these symptoms since service discharge.  The March 2012 independent examiner stated that the Veteran should have two types of service-connected skin reactions, reportedly eczema and hives.  Although the examiner stated that there were no urticarial hives skin reaction during the examination, he opined that the Veteran's PTSD (and stress hormones) caused urticaria with an angioneurotic edema reaction.  The private clinician did not provide any objective data to support service connection.  The Board finds that a VA supplemental opinion is necessary in order to specifically address whether the diagnosed hives was directly related to service or caused or aggravated by the service-connected PSTD as claimed in the March 2012 statement.  Moreover, this may have an impact on the claim for an increased rating for service-connected eczema, and, therefore, is inextricably intertwined with that issue, and must be considered in the first instance. 

Thus further opinion is necessary regarding the nature and etiology of the claimed skin disorders, specifically whether the claimed hives are part and parcel of the service-connected eczema, or otherwise related to service on a direct and/or secondary basis, and whether the January 2011 examiner appropriately addressed the findings of the service-connected eczema. 


TDIU

The Veteran asserted that his service-connected disabilities rendered him unemployable.  A February 2014 rating decision denied the Veteran's claim of entitlement to TDIU.  

The current 40 percent rating for the Veteran's service connected disabilities does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  However, in the March 2012 private medical examination report, the examiner noted that the Veteran's "hypertensive heart disease, in and of itself, rendered the Veteran employable."  He further stated that the Veteran's hypertensive heart disease was caused by his hypertension, which as noted above, the examiner stated was caused or aggravated by the Veteran's PTSD.  Additionally, the private examiner stated that the Veteran's angioneurotic edema, hives, and PTSD contribute to his unemployability.

As any decision with respect to the claims for an increased rating and service connection for hives and hypertension may affect the appellant's claim for a TDIU, this claim is inextricably intertwined with the other claims on appeal. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Cause of death

With respect to the cause of death claim, the Board observes that the June 2013 Certificate of Death lists metastatic esophageal cancer as the immediate cause of death and hypertension and renal failure as other significant conditions contributing to death, but not resulting in the underlying cause of metastatic esophageal cancer.  Additionally, in an amended death certificate received in July 2013, mild to moderate atherosclerosis in coronary vessels was added as another significant condition contributing to death, but not resulting in the underlying cause.  In a March 2012 opinion, the Veteran's private doctor noted that the Veteran underwent an upper endoscopy in March and that findings included likely malignant esophageal tumor.  The examiner indicated that the Veteran reported that his physician told him he probably has recurrence of kidney cancer and noted probable metastasis from kidney cancer.  A decision with respect to the claim for service connection for esophageal cancer, kidney cancer, and hypertension, and any additional development regarding the Gray decision may affect the appellant's claim for service connection for cause of death, this claim is inextricably intertwined with the other claims on appeal. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the service connection for cause of death claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following actions:

1.  Conduct any additional development indicated by the ruling in Gray, particularly with respect to securing records which may bear upon whether the USS BLUE was actually, or likely to have been, exposed to herbicide spraying (e.g., deck logs, unit histories, etc.).

2.  Refer the case to an appropriate VA examiner for a supplemental medical opinion to address the issue of secondary service connection for hypertension.  

The entire record must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report. 

Based on review of the appropriate records, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension was (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected PTSD. 

If aggravation is found, the examiner should identify, if possible, the baseline level of severity of the aggravated disability before the onset of aggravation.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

3.  Refer the case to an appropriate VA examiner for a supplemental medical opinion to determine the etiology of any skin disorder other than the eczema and severity of the service-connected eczema.

The entire record, including a copy of this remand, must be made available to the examiner.  After review of the record, the examiner should provide an opinion as to the following:

(a)  Clarify whether the Veteran had any diagnosis of the skin other than the service-connected eczema. 

(b) For each non-eczema skin disability diagnosed above, to include hives, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated that skin disability.  If aggravation is found, the examiner should identify, if possible the baseline level of the skin disability prior to the onset of aggravation.

(c)  In the alternative, the examiner should specifically indicate whether any additional skin disability is part and parcel of the Veteran's service-connected eczema.  The examiner should note the percentage of the entire body and exposed areas affected by the service-connected skin condition(s) and identify all prescribed treatment(s).  The examiner should consider eczema and hives (and, if determined to be part and parcel of the service-connected eczema) together, not separately, when estimating these percentages.  If the examiner determines that the Veteran experienced flare-ups or additional symptoms of his skin condition, the examiner should estimate the entire body and exposed areas affected of such when it is in an active phase.

Additionally, the examiner should specifically indicate whether treatment of the Veteran's skin condition included systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such treatment.  To this end, the examiner should specifically determine whether constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during any 12 month period during the course of the appeal.

All opinions expressed should be accompanied by supporting rationale.

4.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  Special consideration should be given to statements regarding service in locations close to the coastline of Vietnam, the results of any development sought above, and additional guidance issued regarding the treatment of offshore locations in relation to the presumption of exposure to herbicides.  If any benefit sought on appeal remains denied, the appellant and her accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken, to include a summary of the evidence considered.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


